Citation Nr: 0525050	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  94-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for hypogammaglobulinemia.

2.  Entitlement to service connection for gouty arthritis, 
bilateral knees and feet as secondary to the service-
connected disability of hypogammaglobulinemia with various 
recurrent infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1974 to February 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously denied the issue of entitlement to an 
increased rating for hypogammaglobulinemia in a decision 
dated in September 1997.  Thereafter, following the filing of 
a timely appeal to that decision by the veteran, in a 
Memorandum Decision, dated in January 2001, the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") vacated the Board's September 
1997 decision and remanded the case based on the need for 
further medical development and procedural considerations.  
In this regard, the Board sought and obtained additional 
medical records and additional medical review of the severity 
of the veteran's hypogammablobulinemia based on the 
applicable rating criteria.  

The Board further notes that during the pendency of the 
original issue on appeal, the veteran has additionally 
perfected an appeal of the regional office (RO)'s denial of 
entitlement to service connection for gouty arthritis, 
bilateral knees and feet as secondary to the service-
connected disability of hypogammaglobulinemia with various 
recurrent infections.  As the Board now has jurisdiction of 
this issue, it has identified the claim as an additional 
subject for appellate review.  The Board has also requested 
and received an independent expert opinion with respect to 
this issue.  The Board finds that the development it 
undertook in this matter pursuant to the Court's January 2001 
Memorandum Decision has been accomplished to the extent 
possible, and that this case is now ready for further 
appellate review.  

Although the veteran and his representative have requested 
that this matter be remanded for the RO's initial 
consideration of the independent medical opinion noted above, 
the Board has already provided the veteran with an 
opportunity to submit evidence and argument in response to 
this opinion, and the Board finds that it is now permitted to 
address both of the issues that have been developed on 
appeal.  The Board has also considered whether it is required 
to obtain a waiver of the RO's initial review of an article 
provided by the veteran's representative in February 2005, 
but finds that an article addressing a generic association 
between arthritis and patients with recurrent infection 
without a supporting medical opinion is merely cumulative of 
previous contentions of the veteran, and therefore does not 
require the solicitation of a waiver from the veteran.  The 
Board would also note that in this instance, such evidence 
was presumably considered by the independent medical examiner 
in May 2005, and that since the veteran was given an 
opportunity to submit additional evidence and argument in 
response to that opinion, he has not been prejudiced by the 
Board's consideration of the article proffered by the 
veteran's representative in February 2005.  


FINDINGS OF FACT

1.  Prior to October 23, 1995, the veteran's 
hypogammaglobulinemia was not manifested by definite or 
greater departures from normal blood count with impairment of 
his health or severe or greater asthenia; the disorder was 
also manifested by symptoms in an unexceptional disability 
picture that were subject to more than only brief remissions.

2.  Effective October 23, 1995, the new criteria permit the 
assignment of a 60 percent, but not greater, rating for the 
veteran's disability, based on the recurrence of infections 
at the rate of at least once every three months.  

3.  The veteran's gouty arthritis, bilateral knees and feet, 
is not related to service or his service-connected 
hypogammaglobulinemia with various recurrent infections.




CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent is not warranted 
for hypogammaglobulinemia prior to October 23, 1995.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.117, Diagnostic Code 7700 (in effect before October 23, 
1995).

2.  The criteria for a 60 percent, but not greater rating, 
for the veteran's hypogammaglobulinemia effective October 23, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.117, Diagnostic Code 7700, 7702, 7716 
(in effect before and after October 1995).

3.  The veteran's gouty arthritis, bilateral knees and feet, 
is not causally related to service or his service-connected 
hypogammaglobulinemia with various recurrent infections.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the veteran has been advised on multiple 
occasions of his need to submit evidence that his service-
connected hypogammaglobulinemia warranted an increased rating 
and that his gouty arthritis was causally related to service 
or his service-connected disability.  

First, the October 1993 rating decision and March 1994 
statement of the case advised the veteran that his 
hypogammaglobulinemia was not manifested by chronic 
disability, following acute attacks, with characteristic 
definite departures from normal blood count, with impairment 
of his health and severe asthenia, or worse.

Thereafter, following November 1995 Department of Veterans 
Affairs (VA) examination, a January 1996 rating decision 
continued the 30 percent rating for the veteran's 
hypogammaglobulinemia, noting that a higher rating was also 
not warranted under applicable revised criteria, which 
provided 60 percent ratings for recurring transfusion of 
platelets or red cells at least once every three months, or 
infections recurring at least once every three months.

A February 2000 rating decision and May 2000 statement of the 
case also denied service connection for gouty arthritis as 
secondary to hypogammaglobulinemia, finding that there was no 
medical opinion evidence linking his gout arthritis to 
service or his service-connected hypogammaglobulinemia.

Thereafter, following the Court's Memorandum Decision of 
January 2001, the Board undertook to obtain additional 
records and examination of the veteran, and advised the 
veteran that it would be taking such steps in September 2002.  
Pursuant to a Board remand in June 2003, a June 2003 letter 
to the veteran advised the veteran of the evidence necessary 
to substantiate his claim for service connection on both a 
direct and secondary basis, and outlined the obligations of 
VA and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, an August 2004 letter from the RO to the veteran 
more comprehensively identified the evidence necessary to 
substantiate both of the veteran's claims and the respective 
obligations of VA and the veteran in obtaining that evidence.  
Id.  

Moreover, a January 2005 supplemental statement of the case 
notified the veteran of information obtained from recently 
obtained records and VA examination, and that this and the 
other evidence of record was still against the finding of any 
basis for a rating in excess of 30 percent for his 
hypogammaglobulinemia or service connection for gouty 
arthritis as secondary to that disability.

The veteran was also advised of the opinions of an 
independent medical examiner in June 2005, at which he was 
given an opportunity to provide evidence and argument in 
response to that opinion. 

Although the June 2003 and August 2004 VCAA notice letters 
clearly came after the initial rating decisions that denied 
these claims, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  

The record also reflects that the veteran has been furnished 
with relevant VA examinations and opinions relating to both 
of his claims on appeal.  In addition, neither the veteran 
nor his representative has asserted that the March 2004 
examination was inadequate for rating purposes or indicated 
any intention to provide additional medical evidence to 
support the veteran's claims.

Finally, to the extent the Board has granted a 60 percent for 
the veteran's hypogammaglobulinemia effective from October 
23, 1995, any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
veteran.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service medical records reveal that a viral-like syndrome was 
assessed in August 1974.  In February 1975, the veteran was 
hospitalized for the treatment of viral pneumonia and iron-
deficient anemia.  Following hematologic examination in March 
1975, an impression of anemia, by history, associated with 
microcytic red cell indices, was noted.  Later that month, 
the veteran complained of persistent rhinitis associated with 
congestion and a cough.  In September 1975, the veteran 
complained of a sore throat, running nose, breathing 
problems, dizziness, diarrhea, and vomiting, and in October 
1975, the veteran was treated for pain in the left knee.  It 
was the examiner's impression that it appeared that there was 
a bruise and that maybe the knee was arthritic.  No X-rays 
were apparently ordered at this time.  In November 1975, the 
veteran was hospitalized following a four-day history of an 
upper respiratory infection.  The discharge diagnoses were 
pneumococcal pneumonia, clinically resolved; microcytic 
normochromic anemia of a chronic illness, resolved; and 
acquired adult-type variable hypogammaglobulinemia, 
manifested by decreased immunoglobulin G (IgG), decreased 
immunoglobulin M (IgM), and deficiency of immunoglobulin A 
(IgA).  

Upon discharge examination in January 1976, recurrent 
pneumonitis was assessed.  The veteran also reported a 
history of arthritis, rheumatism, or bursitis, and while 
there were no X-ray findings of arthritis, the physician's 
summary did note arthritis of the left knee.

Upon VA examination in November 1976, the veteran reported 
that he had experienced four bouts of an illness 
characterized by aching, influenza, and pneumonia from 
February 1975 to February 1976.  He stated that the attacks 
had been related to very cold weather exposure.  The 
impression was of a history of anemia, type unknown, related 
to cold weather.  It was noted that gammaglobulinemia and an 
iron-deficiency anemia were to be ruled out.  No X-rays were 
available for any joints, and there was no diagnosis of any 
type of arthritis.

In October 1983, the veteran underwent private 
hospitalization following complaints of chest pain and 
shortness of breath.  During his hospital course, it was felt 
that he was developing empyema secondary to pneumococcal 
pneumonia.  The final diagnosis was empyema.

VA clinical records reveal that the veteran was hospitalized 
in August 1988 for an infusion of gammaglobulin.  It was 
noted that gammaglobulin had been infused earlier that month.  
The veteran complained of nausea, vomiting, diarrhea, 
weakness, and fatigue.  Common variable acquired 
hypogammaglobulinemia was diagnosed.  The veteran underwent 
an orchiectomy in September 1988 for treatment of testicular 
cancer.  In October 1988, he underwent chemotherapy and an 
immunoglobulin infusion.  In an April 1989 note, a medical 
professional noted that the veteran had been disabled because 
of hypogammaglobulinemia and testicular cancer in August 1988 
when he had been scheduled for a biopsy of his cancer.  It 
was further noted that he had suffered from a variety of 
infections and weight loss secondary to his illness prior to 
August 1988.

In February 1990, chest X-rays revealed new patchy densities 
in the right lower lung.  The veteran was hospitalized in 
June 1990 following complaints of shortness of breath, cough, 
and fever.  Upon admission, a history of testicular carcinoma 
with metastases to the left lung, and a history of 
gammaglobulinemia were noted.  The discharge diagnoses were 
strep pneumonia with bacteremia, a history of testicular 
carcinoma, and a history of hypogammaglobulinemia.

Upon VA examination in September 1990, the veteran reported 
that anemia had been found in 1974, and that he had been 
hospitalized with recurrent pneumonia and bronchitis over the 
next two-to-three years.  He stated that a lung infection 
with severe pleurisy in 1983 had led to lung surgery.  He 
reported that hypogammaglobulinemia had been diagnosed in 
1987, and that gammaglobulin infusions had been administered 
from approximately December 1987 to January 1989.  He stated 
that he had incurred fewer infections during that period.  
The veteran reported that testicular carcinoma, with 
metastases to the lungs, had been diagnosed in 1988 and 
treated with chemotherapy.  He reported that he had continued 
to experience bouts of lung infections, including a June 1990 
bout of streptococcal pneumonia.

The veteran complained of two-to-three day episodes 
approximately three times per month characterized by warmth, 
temperatures to 101 degrees, sweats, and fatigue.  He stated 
that he continued to work full time despite the fatigue.  
Examination of the lungs yielded normal results.  Laboratory 
tests for immunoglobulins revealed "quite abnormal" 
results.  The IgA value was less than 47, with a lower limit 
of normal of 90.  The IgG value was less than 255, with a 
lower limit of normal of 800.  The IgM value was less than 
26, with a lower limit of normal of 60.  Serum protein 
electrophoresis confirmed a markedly diminished gammaglobulin 
at 0.17, with a lower limit of normal of 0.70.  The remainder 
of the serum protein quantities were normal.  The diagnoses 
were idiopathic late onset immunoglobulin deficiency; a 
history of testicular carcinoma, in apparent remission 
following combination chemotherapy; and peripheral 
neuropathy, apparently a result of chemotherapy.

The examiner noted that the clinical history and laboratory 
results confirmed the diagnosis of late onset immunoglobulin 
deficiency, a condition characterized by recurrent bacterial 
infections, especially involving the lungs and other 
respiratory passages.  The reinstatement of immune serum 
globulin injections was recommended in order to prevent 
increasingly severe problems with infection and attending 
complications.  The examiner opined that the continuation of 
the veteran's current work as a mechanic was not wise, in 
light of his insensitivity in his finger tips due to 
chemotherapy, which left him susceptible to injury to his 
hands and to secondary infections because of his 
immunologically compromised state.  The examiner noted that, 
if the recommendations were followed, there was a high 
likelihood of significant improvement in the veteran's 
physical condition and ability to remain productive and 
employed in a full-time capacity for the foreseeable future.

In a November 1990 rating decision, the RO granted service 
connection for hypogammaglobulinemia.  A 30 percent 
evaluation was assigned under former Diagnostic Code 7700.  

VA clinical records reveal that the veteran complained of 
bronchitic symptoms and headaches in November 1990.  
Questionable early bronchitis and pneumonia, secondary to 
hypogammaglobulinemia, was assessed.  The veteran complained 
of a sore throat and ear pain in April 1991.  Pharyngitis, 
questionable otitis media, and hypogammaglobulinemia were 
assessed.

The veteran underwent private hospitalization in June 1991, 
following complaints of a fever and rash.  It was noted that 
the veteran had undergone VA hospitalization for several days 
approximately three-to-four weeks earlier because of a 
pneumonia-like picture.  At the time of the admission, it was 
noted that the veteran was disabled due to 
hypogammaglobulinemia and apparent neuropathy in association 
with chemotherapy for testicular carcinoma.  A fever of 
unknown origin to 104 degrees in an individual with known 
hypogammaglobulinemia, without definite source, was assessed.  
Several days later, it was noted that the etiology of the 
veteran's illness remained unknown.  It was noted that the 
veteran's probable viral rash had nearly faded completely.

VA clinical records reveal that, in July 1991, the veteran 
complained of a sore throat and daily fevers to as much as 
102 degrees since June 1991.  Hypogammaglobulinemia with new 
recurrent fevers was assessed.  In October 1991, an infection 
led to the extraction of a tooth.  The veteran reported that 
a private dentist had told him that his problems with his 
teeth were due to his hypogammaglobulinemia.  A VA medical 
professional noted that the veteran's hypogammaglobulinemia 
could certainly result in an increase in oral flora, which 
could aggravate gum disease and calculus.

The veteran underwent private hospitalization in March 1992 
following complaints of a four-day history of high 
temperatures, shakes, sweats, and chills.  He reported a 
month-long history of weakness and intermittent low-degree 
fevers, and a one-to-two-month history of weight loss.  The 
impressions included right lower lobe pneumonia in an 
individual who was immunocompromised because of acquired 
hypogammaglobulinemia and testicular carcinoma.  Upon 
discharge, the diagnoses were right lower lobe pneumonia; 
respiratory failure; acquired hypogammaglobulinemia; 
hepatitis, possibly toxic; a history of testicular carcinoma; 
mild hyperglycemia; and peripheral neuropathy.

Upon VA examination in November 1992, the veteran reported 
that he had been treated on several occasions in March 1992 
because of different types of infections.  Examination 
revealed blocked nasal passages, a cough productive of yellow 
sputum, and rales throughout the chest.  It was noted that 
the veteran's hard productive cough tired him out very 
rapidly.  Laboratory tests revealed a hemoglobin value of 
17.4 g/dl, and abnormal low values of IgA, IgG, and IgM.  
Hypogammaglobulinemia, with an enlarged liver and spleen, and 
secondary chronic sinusitis and bronchitis, was diagnosed.

The veteran filed the subject claim for a rating in excess of 
30 percent for his hypogammaglobulinemia in December 1992.

In August 1993, the veteran underwent private hospitalization 
following complaints of a one-day episode of fever, body 
aches, and a cough productive of yellow sputum.  Examination 
revealed a markedly diminished IgG at 192.  The IgA was so 
low that it was not measurable.  An IgM at 11 was 
characterized as "way low."  A hemoglobin value of 16.7 was 
recorded.  The veteran was afforded respiratory treatment.  
Upon discharge, the diagnoses were right middle lobe 
pneumonia with respiratory failure; a history of right lower 
lobe pneumonia in 1992; acquired agammaglobulinemia; a 
history of testicular carcinoma; chronic hepatitis-B; and 
peripheral neuropathy.

Upon VA examination in November 1995, the veteran described a 
history of hypogammaglobulinemia with recurrent infections, 
characterized as pneumonia, since 1987.  He reported that 
immunoglobulin treatment had been discontinued in 1989 
because of a lack of effectiveness.  He complained of a 
susceptibility to infection.  He stated that he felt tired 
all of the time.  He complained of loose stools.  He reported 
that his last bout with pneumonia had occurred one year 
earlier.  He stated that he had had pneumonia twice in 1994.  
The veteran reported that he had had influenza one time, but 
that he had had no other major infections.  He stated that 
mild dental problems had cleared with treatment.

Examination revealed that the veteran did not evidence any 
weakness in moving around the room, or in dressing and 
undressing.  His lungs appeared clear, with no rhonchi or 
rales.  No enlarged lymph nodes were located.  The liver was 
nontender and unenlarged.  The spleen was nontender did not 
appeared to be enlarged.  The veteran's capillary filling 
time appeared to be good.  His color was good.  All mucus 
membranes were moist and pink.  It was noted that a review of 
the claims folder suggested that the veteran had been 
slightly anemic at times, undoubtedly secondary to 
chemotherapy for testicular carcinoma.  The veteran's 
strength was 5/5 throughout.  All musculoskeletal movement 
was fluid, purposeful, and coordinated.  It was noted that 
his weight had been stable.  The examiner noted that although 
it appeared that the veteran did not have any bouts of 
pneumonia in 1995, he had had two bouts in 1994.

Acquired hypogammaglobulinemia, first diagnosed in 1987, with 
no measurable IgA, IgG, and IgM at that time, was diagnosed.  
In addition, it was noted that the veteran experienced 
recurring infections, principally pneumonia, including two 
episodes in 1994.  It was noted that there had apparently 
been no episodes secondary to hypogammaglobulinemia in 1995.  
The examiner observed that the veteran had not experienced 
any other major infections secondary to 
hypogammaglobulinemia.  It was noted that the veteran was 
infection-free at the time of the examination and that his 
immunocompromised condition appeared to be stable.  
Furthermore, the liver and spleen appeared normal.  The 
examiner opined that the veteran's functional capacity was no 
more than moderately disturbed.  Laboratory tests revealed an 
IgG of 166 mg/dL, with a reference range of 650 to 1614; an 
IgA of <6.7, with a reference range of 35 to 449; and an IgM 
of 14.1, with a reference range of 63 to 211.  It was noted 
that the IgG and IgM values constituted abnormal lows.

VA records for the period of September 1998 to October 1999 
reflect that in September 1998, the veteran complained of 
possible gout.  The veteran's weight was 145 pounds, and the 
impression was similar diffuse complaints.  In March 1999, it 
was noted that the veteran had a history of swelling in the 
knees, ankles, and feet, and had been thought to have gout.  
The examiner commented that recent aspirate from the right 
knee had no crystals and recent uric acid was 8.5, which was 
definitely high.  It was further noted that the veteran had 
not had a proven diagnosis, however, he was suspect at this 
point.  In April 1999, there was an impression of possible 
gout.  In June 1999, it was noted that the veteran lost 
weight during his chemotherapy for testicular cancer and had 
not been able to gain it back.  The veteran's weight at this 
time was 152.6.  In October 1999, the veteran was evaluated 
for injuries he incurred in a motorcycle accident on October 
2, 1999.  The veteran's weight was 153.7.

VA hemic disorders examination in December 1999 revealed that 
since September 1988, the veteran had not had recurrence of 
his testicular carcinoma, but continued to have intermittent 
bouts of skin infections and respiratory infections 
accompanied by chills and fevers treated with antibiotics.  
In September 1999, a total protein was 5.7, albumin was 4.0, 
hematocrit was 46, and he had a normal complete blood count 
(CBC).  The diagnosis was status post orchiectomy for 
embryonal carcinoma currently without evidence of recurrence, 
and acquired hypogammaglobulinemia with recurrent infections.  

VA joints examination in December 1999 revealed a diagnosis 
of gouty arthritis and chronic degenerative arthritis.

At the veteran's hearing in August 2000, the veteran 
testified that he believed that there was a relationship 
between his gouty arthritis and hypogammaglobulinemia.

VA hemic disorders examination in October 2000 revealed that 
the examiner reviewed the veteran's claims file in 
conjunction with his examination of the veteran.  The veteran 
reported that he had experienced frequent infections from his 
disorder, but the examiner noted that he was nonspecific and 
vague about dates, type of treatment, duration of treatment, 
and supporting documentation.  The examiner did note 
confirmation of hypogammaglobulinemia in 1990 and 1992, and 
right middle lobe pneumonia in May 1992 that subsequently 
cleared in June 1992.  Additionally chest X-rays from 
November 1992, August 1993, June 1995 and December 1999 were 
noted to reveal negative findings, and microbiology reports 
over the period of May 1992 to March 1999 also did not 
document any infections.  Physical examination at this time 
was negative, the examiner noting that the veteran was not 
currently complaining of any active infection.  The 
impression was hypogammaglobulinemia and no evidence of 
increased frequency of infections, and no evidence of 
increased difficulty in treating infections when they were 
documented.

October 2000 VA joints examination noted that the veteran was 
claiming that his hypogammaglobulinemia had caused joint 
problems, specifically gouty arthritis of the knees, feet, 
and ankles.  Physical examination at this time revealed no 
effusions but some tenderness on palpation.  The examiner 
stated that he could not find any association between 
hypogammaglobulinemia and gouty arthritis.  He did, however, 
recommend that the veteran's case be reviewed by an 
orthopedic specialist regarding any such associations.  The 
diagnosis was acute episode of inflammatory arthritis on 
March 1999, etiology indeterminate, no documented recurrence, 
isolated laboratory reading of hyperuricemia, no definite 
diagnosis of gouty arthritis, and no association between 
hypogammaglobulinemia and either gouty arthritis or 
hyperuricemia.  

VA outpatient records for the period of October 2000 to 
August 2002 reflect that in November 2000, the veteran's 
weight was indicated to be 170 pounds.  

Private laboratory results from January 2002 reflect that 
white blood count was high at 13.3, red blood count was low 
at 4.19, and hemoglobin and hematocrit were low at 11.4 and 
34.3 respectively.  Chest X-rays at this time were 
interpreted to reveal right lung pneumonia, which was noted 
to be essentially unchanged from the previous day's 
examination.

VA records from July 2002 reflect that the veteran's weight 
was 164.4 pounds.  

Private medical records from February 2003 reflect a 
diagnosis of bronchitis.  Private records from April 2003 
reflect an assessment that included acute pneumonia, acquired 
hypogammaglobulinemia, tophaceous gout, and history of 
testicular cancer.  Uric acid was 9.1, white blood count was 
elevated at 28,500, hemoglobin was 13.9, platelets 401,000 
with a differential count showing 78 percent neutrophils and 
16 percent banded neutrophils, and chest X-rays revealed 
infiltrate consistent with acute pneumonia, probably 
superimposed on chronic scars.

VA hemic disorders examination in April 2003 revealed that 
this examiner reviewed the claims file in order to respond to 
certain questions posed by the Board.  The record was noted 
to reflect only one episode of bronchitis in September 2001, 
which was not medically confirmed.  It was further noted that 
since October 1995, the documented hemoglobin had been no 
lower than 14.2 (March 1999) and that the most recent 
hemoglobin in August 2002, was 16.2.  The examiner further 
commented that chronic infections would be the most notable 
symptom or problem of his hypogammaglobulinemia, and that the 
veteran seemed to have had only one infection within the last 
30 months, and did not seem to experience impairment of 
health or changes in his hemoglobin and hematocrit at this 
point in time.  The examiner also noted that the veteran did 
not require any transfusions, bone morrow transplants or 
medications for control of his disorder.

A VA outpatient record from May 2003 reflects that the 
veteran reported some recent pneumonias, and that at one 
time, he had gamma globulin infusions.  In his assessment, 
the examiner commented that he believed that the veteran had 
chronic gout, which could be gout arthritis, although there 
was no obvious inflammation.  

VA records from July 2003 indicate that the veteran's weight 
was 159 pounds.  

VA hemic disorders examination in March 2004 included both a 
review of the claims file and examination of the veteran.  
The veteran related that he could not count the number of 
times he had had pneumonia.  He denied that he was currently 
receiving transfusion phlebotomies or any myelosuppression 
therapy.  He also never had a marrow transplant and there was 
no other end organ pathology.  Weight was at 142 pounds.  
There was no congestive heart failure.  

Private treatment records from C. C. Hospital revealed three 
episodes of documented infection over the previous two years.  
The examiner noted there was a diagnosis of right lower lobe 
pneumonia in January 2002, bronchitis in February 2003, and 
right lung pneumonia in April 2003.  In summary, the examiner 
noted that for the period after October 1995, the veteran's 
hemoglobin was above 13 grams/100 milliliters.  The veteran 
complained of weakness, easy fatigability, headaches, light-
headedness, and dyspnea, and the veteran's disability was 
best described as a chronic disorder with very minimal 
departures from normal blood count, three episodes of 
documented bacterial infection over the last two year period, 
and resumption of mild asthenia between infections.  The 
examiner further noted that the disability was not currently 
requiring any form of therapy and required no medication for 
its control at this time.  The impression was hemic disorder, 
acquired variable hypogammaglobulinemia, frequency of 
recurrent infections documented above.

In February 2005, the veteran's representative provided an 
article that addressed an association between arthritis and 
patients with predisposing factors for infection, such as 
hypogammaglobulinemia.

In response to the Board's request for an independent medical 
examiner's opinion regarding a possible relationship between 
the veteran's gouty arthritis and his hypogammaglobulinemia, 
Dr L. opined in May 2005 that in his review of the available 
literature, he did not find substantial supportive 
information to conclude that it was as likely that 
hypogammaglobulinemia would bring about gouty arthritis.  In 
his search of the literature, he also found that there was no 
established link between hypogammaglobulinemia and the 
worsening of gouty arthritis.  While he did mention that 
there might be some increased risk of acute gouty attack, he 
noted that there had been no reports of septic arthritis in 
the veteran's case.  Therefore, he found that it was unlikely 
that there had been aggravation of the veteran's gouty 
arthritis by the hypogammaglobulinemia barring unreported 
episodes of septic arthritis.  Even if there had been such 
episodes, Dr. L. commented that it would be impossible to 
ascribe a numeric/percentage value to such aggravation 
without speculation, given the lack of published literature 
on this specific subject.





II.  Analysis

Entitlement to an Evaluation in Excess of 30 percent for 
Hypogammaglobulinemia

When the RO granted service connection for 
hypogammaglobulinemia in a November 1990 rating decision, the 
disorder was rated by analogy to pernicious anemia under 38 
C.F.R. § 4.118, Diagnostic Code 7700.  At that time, pursuant 
to Diagnostic Code 7700, a 30 percent evaluation was 
warranted for incipient pernicious anemia, with 
characteristic achlorhydria and changes in blood count.  A 60 
percent evaluation was warranted for chronic incipient 
pernicious anemia, following acute attacks with 
characteristic definite departures from normal blood count, 
with impairment of health and severe asthenia.  A 100 percent 
rating was warranted for acute, rapidly progressive 
pernicious anemia, without remission, or few or brief 
remissions.

The schedule for rating disorders of the hemic and lymphatic 
systems was revised, effective October 23, 1995.  In the 
January 1996 supplemental statement of the case, the RO noted 
that the veteran's hypogammaglobulinemia had been rated by 
analogy to acute agranulocytosis and aplastic anemia under 
the revised regulations.

Under 38 C.F.R. § 4.117, Diagnostic Codes 7702 and 7716, a 30 
percent evaluation is warranted for acute agranulocytosis or 
aplastic anemia requiring transfusion of platelets or red 
cells at least once per year but less than once every three 
months, or; infections recurring at least once per year but 
less than once every three months.  A 60 percent evaluation 
is warranted for acute agranulocytosis or aplastic anemia 
requiring transfusion of platelets or red cells at least once 
every three months, or; infections recurring at least once 
every three months.

Following a review of the record, the Board concludes that an 
evaluation in excess of 30 percent is not warranted under the 
relevant criteria in effect prior to October 23, 1995.  

Notably, upon VA examination in November 1995, it was 
observed that recurring infections, principally pneumonia, 
due to acquired hypogammaglobulinemia, included two 1994 
episodes.  The Board's review of the VA treatment records for 
1994 does not reflect that the veteran received treatment for 
pneumonia.  The examiner also observed that the veteran had 
not experienced any other major infections secondary to 
hypogammaglobulinemia.  Furthermore, it was noted that there 
had been no episodes secondary to hypogammaglobulinemia in 
1995, and the veteran was not found to exhibit any weakness 
at the time of his examination.  The examiner also opined 
that the veteran's functional capacity was no more than 
moderately disturbed.  Thus, in light of the relatively few 
reports of recurrent infection in 1994 and 1995, the fact 
that treatment records do not substantiate treatment for 
infection during either year, and the lack of clinical 
findings of weakness and/or significant impairment of the 
veteran's health during this time period, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran's disability was characterized by definite 
or greater departures from normal blood count with impairment 
of his health or severe or greater asthenia necessary for a 
60 percent rating under former Diagnostic Code 7700.  His 
symptoms were also clearly subject to more than only brief 
remissions, and thus, a 100 percent rating under former 
Diagnostic Code 7700 is clearly not warranted.  

On the other hand, the Board notes that Diagnostic Code 7700 
was revised, effective October 23, 1995, and while the 
findings of record since October 23, 1995 do not support 
entitlement to a higher rating based on the new criteria 
contained within Diagnostic Code 7700 (the next higher 
evaluation of 70 percent under the new Diagnostic Code 7700 
is warranted for hemoglobin 7gm/100ml or less, with findings 
such as dyspnea on mild exertion, cardiomegaly, tachycardia 
(100 to 120 beats per minute) or syncope (three episodes in 
the last six months), giving the veteran the benefit of the 
doubt, the Board finds that the documented infections of 
February 2003 and April 2003 are sufficiently consistent with 
the required frequency of at least once every three months 
under the new criteria found in Diagnostic Codes 7702 and 
7716 to warrant a 60 percent rating under the new criteria.  
38 C.F.R. §§ 3.102, 4.7.  

Clearly, however, the veteran's disability does not require 
bone marrow transplant, transfusion of platelets or red cells 
at lest once every six weeks, and is not manifested by 
infections recurring at least once every six weeks.  Thus, 
the Board finds that a 100 percent schedular rating under the 
new criteria is not indicated.  

While the Board has additionally considered entitlement to a 
higher rating pursuant to 38 C.F.R. § 3.321 (2004), the Board 
finds that the veteran's hypogammaglobulinemia has not been 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with his employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321.

Accordingly, based on all of the foregoing reasons, the Board 
finds that the veteran is entitled to a 60 percent, but not 
greater, rating for his service-connected 
hypogammaglobulinemia.


Entitlement to Service Connection for Gouty Arthritis

With respect to the veteran's claim for service connection 
for gouty arthritis, although the veteran has variously 
argued that this disability is either directly related to 
service or related to his service-connected 
hypogammaglobulinemia, it is clear that with no findings of 
gouty arthritis in service, and no medical evidence linking 
gouty arthritis to service or a period of one year after 
service, the veteran's primary contention is that his gouty 
arthritis is causally related to his service-connected 
hypogammaglobulinemia.  While the Board notes that there is a 
notation of possible left knee arthritis in October 1975, and 
at discharge examination in January 1976, no X-ray findings 
supported these diagnoses, and there are no post-service 
treatment records documenting treatment of any type of 
arthritis within one year of the veteran's separation from 
service.

The Board would further note that although there is some 
question in the record as to whether the veteran in fact 
currently suffers from gouty arthritis, the Board finds that 
there are sufficient findings and opinions in support of this 
diagnosis that it will give the veteran of the doubt as to 
this element of service connection, and find that there is 
current medical evidence of gouty arthritis.  

However, as has been clearly made plain to the veteran and 
his representative on multiple occasions over the history of 
this claim, in order to prevail on his claim, there must also 
be medical evidence linking the veteran's gouty arthritis to 
service or his service-connected hypogammaglobulinemia, and 
the record does not reflect evidence as to this element.

In fact, after a review of the record, the May 2005 
independent medical examiner squarely concluded that he did 
not find substantial supportive information to conclude that 
it was as likely that hypogammaglobulinemia would bring about 
gouty arthritis, and that there was also no established link 
between hypogammaglobulinemia and the worsening of gouty 
arthritis.  While he did mention that there might be some 
increased risk of acute gouty attack, he noted that there had 
been no reports of septic arthritis in the veteran's case.  
Therefore, he further found that it was unlikely that there 
had been aggravation of the veteran's gouty arthritis by the 
hypogammaglobulinemia barring unreported episodes of septic 
arthritis.  Even if there had been such episodes, Dr. L. 
commented that it would be impossible to ascribe a 
numeric/percentage value to such aggravation without 
speculation, given the lack of published literature on this 
specific subject.

Although he acknowledged that he was not an expert in this 
field, the VA examiner of October 2000 also concluded that 
there was no association between gouty arthritis and 
hypogammaglobulinemia.

The veteran had the opportunity to provide an expert opinion 
to attack the May 2005 independent medical examiner's opinion 
or provide further information in support of his claim, but 
apparently chose not to do so.  

While the veteran's current theory is grounded in an article 
that proffers an association between arthritis and infections 
related to such disorders as hypogammaglobulinemia, the 
physicians who have reviewed his record have been unable to 
make a causal connection.  It has been held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  

It should also be noted that the statements of the veteran 
and his representative that seek to link the veteran's gouty 
arthritis to his hypogammaglobulinemia are of minimal weight, 
as the opinions of laypersons as to issues of medical 
causation are of little or no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the veteran's gouty arthritis and 
service or his service-connected hypogammaglobulinemia, and 
that service connection for gouty arthritis is therefore not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
hypogammaglobulinemia prior to October 23, 1995, is denied.

Entitlement to a 60 percent, but not greater, rating for 
hypogammaglobulinemia effective from October 23, 1995, is 
granted.

Entitlement to service connection for gouty arthritis, 
bilateral knees and feet, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


